

Exhibit 10.1
Execution Version














==========================================================




SECOND LIEN PLEDGE AND SECURITY AGREEMENT


dated as of


June 4, 2013


among


CENTURY ALUMINUM COMPANY,
the other Grantors party hereto


and


WILMINGTON TRUST, NATIONAL ASSOCIATION,
as Collateral Agent




==========================================================


NOTWITHSTANDING ANYTHING HEREIN TO THE CONTRARY, THE LIENS AND SECURITY INTEREST
GRANTED TO THE COLLATERAL AGENT PURSUANT TO THIS AGREEMENT AND THE EXERCISE OF
ANY RIGHT OR REMEDY BY THE COLLATERAL AGENT HEREUNDER ARE SUBJECT TO THE
PROVISIONS OF THE INTERCREDITOR AGREEMENT.
IN THE EVENT OF ANY CONFLICT BETWEEN THE TERMS OF THE INTERCREDITOR AGREEMENT
AND THE TERMS OF THIS AGREEMENT, THE TERMS OF THE INTERCREDITOR AGREEMENT SHALL
GOVERN.










--------------------------------------------------------------------------------





TABLE OF CONTENTS
 
 
PAGE
Section 1.
Defined Terms
2
Section 2.
Pledge and Grant of Security Interest; Intercreditor Agreement
6
Section 3.
Security for Obligations
7
Section 4.
Delivery and Control of Pledged Collateral
7
Section 5.
[Reserved]
9
Section 6.
As to Equipment
9
Section 7.
Representations and Warranties
9
Section 8.
Further Assurances
10
Section 9.
Covenants
12
Section 10.
Right to Vote Securities
12
Section 11.
Authority to Administer Collateral
12
Section 12.
No Assumption of Duties; Reasonable Care
13
Section 13.
Indemnity
13
Section 14.
Remedies upon an Actionable Default
14
Section 15.
Expenses
15
Section 16.
Security Interest Absolute
15
Section 17.
Continuing Security Interest; Termination
16
Section 18.
Additional Grantors
16
Section 19.
[Reserved]
16
Section 20.
Successors and Assigns
16
Section 21.
Miscellaneous Provisions
16
Section 22.
Intercreditor Agreement
18
 
 
 
 
 
 
 
 
Schedules
 
 
Schedule I
Initial Pledged Equity/Initial Pledged Debt
 
Schedule II
Excluded Equipment
 
Schedule III
Excluded Notes
 
Schedule IV
Equipment Locations
 
 
 
 
Exhibits
 
 
Exhibit
A
Form of Security Agreement Supplement
 
Exhibit
B
Perfection Certificate
 
 
 
 
 






--------------------------------------------------------------------------------

Table of Contents



This SECOND LIEN PLEDGE AND SECURITY AGREEMENT (this “Security Agreement”) is
made and entered into as of June 4, 2013 by Century Aluminum Company, a Delaware
corporation (with its successors, the “Company”), the Subsidiaries of the
Company so listed on the signature pages hereof (each, together with its
successors and the Company, a “Grantor” and, collectively with the Company and
any other Person that becomes a Grantor hereunder from time to time pursuant to
Section 18, the “Grantors”), in favor of Wilmington Trust, National Association,
a national banking association (“Wilmington Trust”), as collateral agent under
the Collateral Agency Agreement referred to herein (in such capacity, including
any successor thereto, the “Collateral Agent”) for the benefit of the Secured
Parties described herein.
WITNESSETH
WHEREAS, the Grantors and Wilmington Trust, as trustee (in such capacity,
including any successor thereto, the “Trustee”), have entered into that certain
indenture dated as of June 4, 2013 (as amended, amended and restated,
supplemented, or otherwise modified or Refinanced from time to time, the
“Indenture”), pursuant to which the Company is issuing $250,000,000 aggregate
principal amount of 7.500% Senior Secured Notes due 2021 (the “Notes”);
WHEREAS, the Company, the Grantors, the Trustee and the Collateral Agent have
entered into that certain Collateral Agency Agreement dated as of June 4, 2013
(as amended, amended and restated, supplemented, otherwise modified from time to
time, the “Collateral Agency Agreement”), pursuant to which the Collateral Agent
has been appointed by the Trustee on behalf of the Senior Noteholders, and the
Collateral Agent has agreed, to hold and administer the Liens granted pursuant
to the Security Documents for the ratable benefit of all of the Secured Parties
on a pari passu basis;
WHEREAS, the Company and/or one or more Subsidiaries of the Company may, in the
future, enter into one or more Intercreditor Agreements (as defined below);
WHEREAS, each Grantor is the owner of (i) the Equity Interests of Subsidiaries
of the Company (the “Initial Pledged Equity”) set forth opposite such Grantor's
name on and otherwise described in Part A of Schedule I hereto and issued by the
Persons named therein and (ii) the indebtedness owed to Grantors by Subsidiaries
of the Company that are not Grantors (the “Initial Pledged Debt”) set forth
opposite each such Grantor's name on and as otherwise described in Part B of
Schedule I hereto and issued by the obligors named therein;
WHEREAS, the Grantors have established an account (the “Collateral Proceeds
Account”) with Wilmington Trust, National Association, at its office at 1100
North Market Street Wilmington, DE, 19890, Account No. 105151-001, in the name
of “Century Aluminum Collateral Account”;
WHEREAS, subject to the terms of the Intercreditor Agreement, pursuant to the
Indenture, the Grantors are required to deposit into the Collateral Proceeds
Account amounts constituting (i) cash proceeds from the sale, lease, transfer,
or other disposition (or series of related sales, leases, transfers or other
dispositions) of Collateral (as defined herein) having an aggregate fair market
value (as determined under the Indenture) of more than $10 million, (ii) cash
proceeds in excess of $10 million of any Collateral taken by eminent domain,
expropriation or other similar governmental taking and (iii) cash proceeds of
$10 million or more of insurance upon any part of the Collateral (collectively,
the “Cash Proceeds”); and

1

--------------------------------------------------------------------------------

Table of Contents

WHEREAS, to secure the payment and performance of all of its Secured Obligations
(as defined herein), the Grantors have agreed (i) to pledge to the Collateral
Agent for the benefit of the Secured Parties (as defined herein), a security
interest in the Collateral and (ii) to execute and deliver this Security
Agreement;
NOW, THEREFORE, in consideration of the mutual promises herein contained, and in
order to induce the Senior Noteholders of the Notes to purchase the Notes, each
Grantor hereby agrees with the Collateral Agent for the benefit of the Secured
Parties, as follows:


    Section 1. Defined Terms.
(a)Terms Defined in the UCC. Unless otherwise defined herein, terms used in the
UCC (as defined below) are used in this Security Agreement as such terms are
defined in the UCC.
(b)Terms Defined in the Collateral Agency Agreement. As used herein, each of the
following terms shall have the meaning specified in the Collateral Agency
Agreement:
Additional Authorized Representative
Additional Secured Debt Facility
Additional Secured Parties
Authorized Representative
Bankruptcy Proceeding
Class
Intercreditor Agreement
Lien
Notice of Actionable Default
Person
Post-Petition Interest
Refinance
Secured Debt Agreement
Secured Debt Documents
Secured Parties
Senior Noteholders
Senior Secured Note Documents
Senior Secured Note Secured Parties
Transaction Liens

2

--------------------------------------------------------------------------------

Table of Contents

(c)Additional Definitions. The following terms used herein have the meanings set
forth below:
“Actionable Default” shall mean the occurrence of any of the following:
(i)    an “Event of Default” under and as defined in the Indenture; or
(ii)    any event or condition which, under the terms of any Additional Secured
Debt Facility, causes, or permits (following the expiration of any applicable
grace periods and the provision of any required notice) holders of the
Additional Secured Obligations with respect to such Additional Secured Debt
Facility to cause, such Additional Secured Obligations to become immediately due
and payable and any applicable grace period has expired and any required notice
has been provided;
provided that, upon receipt of a Notice of Actionable Default, the Collateral
Agent may assume that an Actionable Default shall be deemed to be continuing
unless the Notice of Actionable Default delivered with respect thereto shall
have been withdrawn in a written notice delivered to the Collateral Agent by the
Trustee or the Additional Authorized Representative, as applicable, prior to the
first date on which the Collateral Agent commences the exercise of any remedy
with respect to the Collateral following the receipt of such Notice of
Actionable Default.
“Additional Grantor” shall mean each Subsidiary that shall, at any time after
the date hereof, become a “Grantor” pursuant to Section 18.
“Additional Secured Obligations” shall mean all obligations of any of the
Grantors from time to time arising under or in respect of the due and punctual
payment of (i) the principal of and premium, if any, and interest (including any
Post-Petition Interest) on the indebtedness for borrowed money outstanding under
each Additional Secured Debt Facility, when and as due, whether at maturity, by
acceleration or otherwise, and (ii) all other monetary obligations, including
fees, costs, expenses and indemnities, whether primary, secondary, direct,
contingent, fixed or otherwise (including monetary obligations incurred during
the pendency of any Bankruptcy Proceeding with respect to any Grantor,
regardless of whether allowed or allowable in such proceeding), of the Grantors
under the Additional Secured Debt Documents owing to the Additional Secured
Parties (in their capacity as such). For the avoidance of doubt, as of the date
hereof, there are no Additional Secured Obligations outstanding.
“Cash Proceeds” has the meaning assigned to such term in the recitals.
“CFC” has the meaning assigned to such term in the definition of “Excluded
Collateral”.
“Collateral” has the meaning assigned to such term in Section 2.
“Collateral Agency Agreement” has the meaning assigned to such term in the
recitals.
“Collateral Agent” has the meaning assigned to such term in the preamble.
“Collateral Proceeds Account” has the meaning assigned to such term in the
recitals.
“Company” has the meaning assigned to such term in the preamble.
“Equity Interests” shall have the meaning assigned to such term in the
Indenture.
“Excluded Equipment” has the meaning assigned to such term in the definition of
“Excluded Property”.

3

--------------------------------------------------------------------------------

Table of Contents

“Excluded Notes” has the meaning assigned to such term in the definition of
“Excluded Property”.
“Excluded Property” means
(i)    any of the outstanding capital stock of a “controlled foreign
corporation” (“CFC”) (or equity of any pass-through entity owner thereof) of any
Grantor under Section 957 of the United States Internal Revenue Code of 1986, as
amended from time to time, and the regulations promulgated and rulings issued
thereunder, or any entity all or substantially all of the assets of which are
CFCs, and any entity which would be a CFC except for any alternate
classification under Treasury Regulation 301.7701-3, or any successor provisions
to the foregoing, in excess of 65% of the voting power of all classes of capital
stock of such CFC entitled to vote (or equity of any pass-through entity owner
of a CFC);
(ii)    any item of Equipment listed on Schedule II, as supplemented from time
to time (such Equipment being “Excluded Equipment”); provided that the aggregate
book value of the items listed therein, as such Schedule may be supplemented
from time to time, at any time outstanding does not exceed 5% of the aggregate
book value of (i) all equipment of the Grantors at such time plus (ii) all real
property (including improvements) of the Grantors at such time;
(iii)    Motor Vehicles;
(iv)    any individual item of moveable Equipment (including office Equipment)
with a book value of less than $10,000 per item;
(v)    any Equipment to the extent that the grant of a security interest therein
is prohibited by, or constitutes a breach or default under or results in the
termination of or requires any consent not obtained under, any contract,
license, agreement, instrument or other document evidencing or giving rise to
such Equipment, except to the extent that such term in such contract, license,
agreement, instrument or other document or shareholder or similar agreement
providing for such prohibition, breach, default or termination or requiring such
consent is ineffective under applicable law; and
(vi)    any intercompany notes issued by a Subsidiary of the Company that is not
a Grantor to a Grantor and listed on Schedule III, as supplemented from time to
time (such intercompany notes being “Excluded Notes”); provided that the
aggregate principal amount of such items listed therein, as supplemented from
time to time, at any time outstanding does not exceed 2% of the aggregate
principal amount of all such intercompany indebtedness that would constitute
Pledged Debt at the time then outstanding;
provided, however, that Excluded Property shall not include any proceeds,
substitutions or replacements of any Excluded Property referred to in clauses
(i) through (vi) that constitute Collateral (unless such proceeds, substitutions
or replacements would themselves constitute Excluded Property referred to in
clauses (i) through (vi)).
“Federal Book Entry Regulations” means the federal regulations contained in
Subpart B governing book-entry securities consisting of U.S. Treasury bills,
notes and bonds and Subpart D of 31 C.F.R. Part 357, 31 C.F.R. § 357.2, § 357.10
through § 357.14 and § 357.41 through § 357.44.
“Grantor” and “Grantors” have the meanings assigned to such terms in the
preamble.
“Indenture” has the meaning assigned to such term in the recitals.

4

--------------------------------------------------------------------------------

Table of Contents

“Initial Pledged Debt” has the meaning assigned to such term in the recitals.
“Initial Pledged Equity” has the meaning assigned to such term in the recitals.
“Mortgage” means a mortgage or deed of trust or similar instrument in customary
form (taking into account all relevant circumstances, including customary
industry practice for mining financings) in each case creating a Lien (to the
extent feasible) on real property and improvements thereto in favor of the
Collateral Agent (or a sub-agent appointed pursuant to ýthe Collateral Agency
Agreement) for the benefit of the Secured Parties and with such changes in the
form thereof as may be appropriate for the purpose of conforming to customary
local practice for similar instruments in the jurisdiction where such real
property is located.
“Motor Vehicles” means all vehicles covered by a certificate of title law of any
state.
“Notes” has the meaning assigned to such term in the recitals.
“Opinion of Counsel” means a written opinion of legal counsel (who may be
counsel to the Company or other counsel) addressed and delivered to the
Collateral Agent.
“Perfection Certificate” means, with respect to any Grantor, a certificate
substantially in the form of Exhibit B, completed and supplemented with
schedules, if any, contemplated thereby and signed by an officer of such
Grantor.
“Permitted Liens” shall mean (i) the Transaction Liens and (ii) any other Liens
on the Collateral permitted to be created or assumed or to exist pursuant to
each of (A) Section 4.08 of the Indenture and (B) any other Secured Debt
Agreement.
“Pledged Collateral” means, collectively, Pledged Debt and Pledged Equity.
“Pledged Debt” has the meaning assigned to such term in Section 2.
“Pledged Equity” has the meaning assigned to such term in Section 2.
“Post-Default Rate” means the interest rate owed on any overdue payments of
principal or interest on the Notes as provided therein.
“Proceeds” shall mean all proceeds of, and all other profits, products, rents or
receipts, in whatever form, arising from the collection, sale, lease, exchange,
assignment, licensing or other disposition of, or other realization upon, any
Collateral, including all claims of the relevant Grantor against third parties
for loss of, damage to or destruction of, or for proceeds payable under, or
unearned premiums with respect to, policies of insurance in respect of, any
Collateral, and any condemnation or requisition payments with respect to any
Collateral.
“Secured Obligations” shall mean (a) the Senior Secured Note Obligations, (b)
subject to Section 2(b) of the Collateral Agency Agreement, the Additional
Secured Obligations and (c) all amounts (including Post-Petition Interest) now
or hereafter payable by the Company or any of its Subsidiaries arising under the
Security Documents to the Collateral Agent. For the avoidance of doubt, if the
Transaction Liens securing any Class of Secured Obligations are released
pursuant to Section 7(a)(iv) of the Collateral Agency Agreement, such
obligations shall cease to be Secured Obligations.

5

--------------------------------------------------------------------------------

Table of Contents

“Security Agreement” has the meaning assigned to such term in the preamble, as
amended, amended and restated, supplemented or otherwise modified from time to
time in accordance with the terms hereof, the Collateral Agency Agreement and
the Intercreditor Agreement.
“Security Documents” shall mean this Security Agreement, the security agreement
supplements in the form of Exhibit A or B thereto, the Intercreditor Agreement,
the Collateral Agency Agreement, the Mortgages and all other supplemental or
additional security agreements, control agreements, mortgages or similar
instruments delivered pursuant to the Secured Debt Documents.
“Security Interests” means the security interests in the Collateral granted
hereunder securing the Secured Obligations.
“Senior Secured Note Obligations” shall mean all obligations of any of the
Grantors from time to time arising under or in respect of the due and punctual
payment of (i) the principal of and premium, if any, and interest (including any
Post-Petition Interest) on the Notes and any other series of notes outstanding
under the Indenture, when and as due, whether at maturity, by acceleration, upon
one or more dates set for prepayment or otherwise, and (ii) all other monetary
obligations, including fees, costs, expenses and indemnities, whether primary,
secondary, direct, contingent, fixed or otherwise (including monetary
obligations incurred during the pendency of any Bankruptcy Proceeding with
respect to any Grantor, regardless of whether allowed or allowable in such
proceeding), of the Grantors under the Senior Secured Note Documents owing to
the Senior Secured Note Secured Parties (in their capacity as such).
“Subsidiary” means with respect to any Person, any corporation, association or
other business entity of which more than 50% of the outstanding Voting Stock is
owned, directly or indirectly, by, or, in the case of a partnership, the sole
general partner or the managing partner or the only general partners of which
are, such Person and one or more Subsidiaries of such Person (or a combination
thereof).
“Trustee” has the meaning assigned to such term in the preamble.
“UCC” means the Uniform Commercial Code as in effect in the State of New York;
provided that if by reason of mandatory provisions of law, the perfection or the
effect of perfection or non-perfection of the Security Interest in any
Collateral is governed by the Uniform Commercial Code as in effect in a
jurisdiction other than New York, “UCC” means the Uniform Commercial Code as in
effect in such other jurisdictions for purposes of the provisions hereof
relating to such perfection or effect of perfection or non-perfection.
“Voting Stock” shall have the meaning assigned to such term in the Indenture.
(d)    Rules of Construction. The rules of construction specified in Section
1(b) of the Collateral Agency Agreement also apply to this Agreement.


Section 2. Pledge and Grant of Security Interest; Intercreditor Agreement. In
order to secure the Secured Obligations, each Grantor hereby pledges to the
Collateral Agent for the benefit of the Secured Parties, and hereby grants to
the Collateral Agent for the benefit of the Secured Parties, a continuing
security interest in and to all of such Grantor's right, title and interest in
and to all of the following, whether now owned or hereafter acquired by such
Grantor, wherever located and whether now or hereafter existing or arising
(hereinafter collectively referred to as the “Collateral”):
(i)all Equipment;

6

--------------------------------------------------------------------------------

Table of Contents

(ii)(x) the Initial Pledged Equity and certificates, if any, representing the
Initial Pledged Equity, and all dividends, distributions, return of capital,
cash instruments, and other property from time to time received, receivable or
otherwise distributed in respect of or in exchange for any or all of the Initial
Pledged Equity and all warrants, rights or options issued thereon or with
respect thereto; and (y) all additional shares of stock and other Equity
Interests of existing or newly-acquired or created Subsidiaries of the Company
from time to time acquired by such Grantor in any manner (such shares and other
Equity Interests, together with the Initial Pledged Equity, being the “Pledged
Equity”), and the certificates, if any, representing such additional shares or
other Equity Interests, and all dividends, distributions, return of capital,
cash, instruments and other property from time to time received receivable or
otherwise distributed in respect of or in exchange for any or all of such shares
or other Equity Interests and all warrants, rights or options issued thereon or
with respect thereto;
(iii)the Initial Pledged Debt and the instruments, if any, evidencing the
Initial Pledged Debt, and all interest, cash instruments and other property from
time to time received receivable or otherwise distributed in respect of or in
exchange for any or all of the Initial Pledged Debt, and all additional
indebtedness from time to time owed to such Grantor by any Subsidiary of the
Company that is not a Grantor (such indebtedness, together with the Initial
Pledged Debt, being the “Pledged Debt”) and the instruments, if any evidencing
such indebtedness, and all interest, cash, instruments and other property from
time to time received, receivable or otherwise distributed in respect of or in
exchange for any or all of such Pledged Debt;
(iv)such Grantor's interest in (x) the Collateral Proceeds Account; (y) all cash
monies, investment property, instruments and financial assets (including,
without limitation, the Investments) held in the Collateral Proceeds Account;
and (z) all Cash Proceeds, whether or not held in the Collateral Proceeds
Account;
(v)all books and records (including computer materials and records) of such
Grantor pertaining to any of its Collateral; and
(vi)all Proceeds of the Collateral described in the foregoing clauses (i)
through (iv);
provided that notwithstanding anything herein to the contrary, Excluded Property
is excluded from the foregoing grant of security interest and the definition of
“Collateral”; provided, however, the security interests and Liens granted
hereunder shall attach to, and the “Collateral” shall automatically include any
asset or property of a Grantor that ceases to be Excluded Property, without
further action by any Grantor or Secured Party.
Anything contained herein to the contrary notwithstanding, the relative rights
and remedies of the Collateral Agent hereunder and any First Lien Agent (as
defined in the Intercreditor Agreement) shall be subject to and governed by the
terms of the Intercreditor Agreement. In the event of any inconsistency between
the terms hereof and the Intercreditor Agreement, the Intercreditor Agreement
shall control at any time the Intercreditor Agreement is in effect.


Section 3. Security for Obligations. This Security Agreement and the grant of a
security interest in the Collateral hereunder secures the prompt and complete
payment and performance by each Grantor of such Grantor's Secured Obligations.



7

--------------------------------------------------------------------------------

Table of Contents

Section 4. Delivery and Control of Pledged Collateral. Subject to the terms of
the Intercreditor Agreement, all certificates or instruments representing or
evidencing existing Pledged Collateral shall be delivered to and held by or on
behalf of the Collateral Agent pursuant hereto and shall be in form suitable for
transfer by delivery, or shall be accompanied by duly executed instruments of
transfer or assignment in blank, except to the extent that such transfer or
assignment is prohibited by applicable law. The Collateral Agent hereby agrees
that upon receipt of written instructions from the First Lien Agent or the
Person designated by the First Lien Agent, to deliver to the First Lien Agent
(as defined in the Intercreditor Agreement) or the Person designated by the
First Lien Agent any and all certificates or instruments representing or
evidencing Pledged Collateral (and to otherwise deliver any other Collateral
over which it has “control” at such time) it has received pursuant to this
Security Agreement that are specified to be delivered upon the terms (including
the date) specified therefor in the Intercreditor Agreement.
(a)At any time when an Actionable Default shall have occurred and be continuing,
subject to the terms of the Intercreditor Agreement, the Collateral Agent may
(and to the extent that action by it is required, the relevant Grantor, if
directed to do so by the Collateral Agent (as directed in writing by the
Applicable Authorized Representative (as defined in the Collateral Agency
Agreement)), will as promptly as practicable) cause each of the Pledged Equity
(or any portion thereof specified in such direction) to be transferred of record
into the name of the Collateral Agent or its nominee. Each Grantor will take any
and all actions reasonably requested by the Collateral Agent (as directed in
writing by the Applicable Authorized Representative (as defined in the
Collateral Agency Agreement)) to facilitate compliance with this Section. If the
provisions of this Section are implemented, Section 4(b) shall not thereafter
apply to any Pledged Equity that is registered in the name of the Collateral
Agent or its nominee. The Collateral Agent will promptly give to the relevant
Grantor copies of any notices and other communications received by the
Collateral Agent with respect to Pledged Equity registered in the name of the
Collateral Agent or its nominee. In addition, the Collateral Agent shall have
the right upon the occurrence and during the continuance of an Actionable
Default and subject to the terms of the Intercreditor Agreement, to convert
Pledged Collateral consisting of financial assets credited to any securities
account or deposit account to Pledged Collateral consisting of financial assets
held directly by the Collateral Agent, and to convert Pledged Collateral
consisting of financial assets held directly by the Collateral Agent to Pledged
Collateral consisting of financial assets credited to any securities or
commodity account.
(b)All Pledged Collateral, when delivered to the Collateral Agent, will be in
suitable form for transfer by delivery, or accompanied by duly executed
instruments of transfer or assignment in blank, with signatures appropriately
guaranteed.
(c)If and so long as the Collateral includes any Equity Interest in, or other
investment property issued by, a legal entity organized under the laws of a
jurisdiction outside the United States, the relevant Grantor will, and subject
to the terms of the Intercreditor Agreement, take all such action as may be
required under the laws of such foreign jurisdiction to ensure that the Lien on
such Collateral ranks prior to all Liens (except as permitted under any Secured
Debt Agreements) and rights of others therein.
(d)Any limited liability company and any partnership controlled by any Grantor
shall either (i) not include in its operative documents any provision that any
Equity Interests in such limited liability company or such partnership be a
“security” as defined under Article 8 of the UCC, or (ii) certificate any Equity
Interests in any such limited liability company or such partnership. To the
extent an interest in any limited liability company or partnership controlled by
any Grantor and pledged hereunder is certificated or becomes certificated, each
such certificate, subject to the terms of the Intercreditor Agreement, shall be
delivered to the Collateral Agent pursuant to this Section 4 and such Grantor
shall fulfill all other requirements under this Section 4 applicable in respect
thereof.

8

--------------------------------------------------------------------------------

Table of Contents

(e)Subject to the Intercreditor Agreement, when such Grantor delivers the
certificate representing any Pledged Collateral owned by it to the Collateral
Agent and complies with Section 4(a) in connection with such delivery, (i) the
Lien on such Pledged Collateral will be perfected, subject to no prior Liens
other than Permitted Liens, (ii) the Collateral Agent will have control of such
Pledged Collateral and (iii) if the Collateral Agent does not have notice of any
adverse claim to the Pledged Collateral, the Collateral Agent will be a
protected purchaser (within the meaning of UCC Section 8-303) thereof.


    Section 5. [Reserved.]


Section 6. As to Equipment.
Each Grantor will keep its Equipment having a value in excess of $5 million at
the places therefor specified in Schedule IV, or, upon 10 days' prior written
notice to the Collateral Agent, at such other places designated by such Grantor
in such notice.
(b)Each Grantor will pay promptly when due all property and other taxes,
assessments and governmental charges or levies imposed upon, and all claims
(including, without limitation, claims for labor, materials and supplies)
against its Equipment if and to the extent that payment thereof is required by
the terms of the Secured Debt Documents.


Section 7. Representations and Warranties. Each Grantor hereby represents and
warrants as of the date hereof that:
(a)Such Grantor is duly organized, validly existing and in good standing under
the laws of the jurisdiction identified as its jurisdiction in its Perfection
Certificate.
(b)Such Grantor's exact legal name, chief executive office, type of
organization, jurisdiction of organization and organizational identification
number as of the date hereof is set forth in its Perfection Certificate. Within
the twelve months preceding the date hereof, such Grantor has not changed its
name, chief executive office, type of organization, jurisdiction of organization
or organizational identification number from those set forth in its Perfection
Certificate hereto except as indicated in its Perfection Certificate.
(c)The execution and delivery by each Grantor of, and the performance by such
Grantor of its obligations under, this Security Agreement will not (i)
contravene (A) any provision of applicable law, (B) the certificate of
incorporation or by-laws (or other organizational documents in the case of any
non-corporate Grantor) of any Grantor, (C) any agreement or other instrument
binding upon any Grantor or any of its subsidiaries or (D) any judgment, order
or decree of any governmental body, agency or court having jurisdiction over the
Company or any of its subsidiaries, except, in the cases of (C) and (D), for
contraventions that would not have a material adverse effect on the Company and
its Subsidiaries taken as a whole or the Security Interests or (ii) result in
the creation or imposition of any Lien on any assets of any Grantor, except for
the Security Interests granted under this Security Agreement.
(d)No consent, approval, authorization, order of, action by notice to, filing or
qualification with, any governmental authority, regulatory body, agency or other
Person is required for (i) the execution, delivery or performance by any Grantor
of its obligations under this Security Agreement, (ii) the grant by any Grantor
of the Security Interest, (iii) the perfection or maintenance of the Security
Interest (including the second priority nature (to the extent set forth in the
Intercreditor Agreement) of such Security Interest) or (iv) the exercise by the
Collateral Agent of its voting or other rights provided for in this Security
Agreement or the remedies in respect of the Collateral pursuant to this Security

9

--------------------------------------------------------------------------------

Table of Contents

Agreement, except (x) as may be required in connection with the disposition of
any portion of the Collateral by laws affecting the offering and sale of
securities generally, (y) the filings of UCC-1 financing statements in the
applicable filing offices for each Grantor and (z) those for which the failure
to obtain, take, provide notice to or filing or qualification with would not
have a material adverse effect on the Company and its Subsidiaries taken as a
whole or the Security Interests.
(e)Each Grantor is the beneficial owner of the Collateral pledged by it
hereunder, free and clear of any Lien, claim, option or right of any Person
(except for the Security Interests and any Permitted Liens). No financing
statement or instrument similar in effect covering all or any part of such
Collateral is on file in any public or recording office, other than (i) any
financing statements filed from time to time pursuant to this Security Agreement
and the other Security Documents and (ii) any financing statements filed from
time to time in favor of any First Lien Agent (as defined in the Intercreditor
Agreement) or an agent, trustee, or representative of the First Lien Agent or
that are otherwise permitted under the Secured Debt Agreements.
(f)This Security Agreement has been duly authorized, validly executed and
delivered by each Grantor and constitutes a valid and binding agreement of such
Grantor, enforceable against such Grantor in accordance with its terms, except
as (i) the enforceability hereof may be limited by bankruptcy, insolvency or
similar laws now or hereafter in effect relating to or affecting creditors'
rights or remedies generally (regardless of whether considered in an action at
law or in equity) and (ii) the availability of equitable remedies may be limited
by equitable principles of general applicability.
(g)Assuming compliance by the Collateral Agent with its agreements hereunder and
when UCC financing statements have been filed in the filing offices specified in
the Perfection Certificate, the pledge and grant by each Grantor of a Security
Interest in the Collateral pursuant to this Security Agreement for the ratable
benefit of the Secured Parties will constitute a valid and perfected security
interest in such Collateral, securing the payment of the Secured Obligations of
such Grantor, enforceable as such against all creditors of such Grantor (and any
persons purporting to purchase any of the Collateral from such Grantor), subject
to no other Liens other than Permitted Liens and subject to the terms of the
Intercreditor Agreement.
(h)With respect to each Grantor, Schedule I Part A lists all Equity Interests in
Subsidiaries of the Company owned by such Grantor as of the date hereof.
(i)All Pledged Equity owned by such Grantor is owned by it free and clear of any
Lien other than (i) the Permitted Liens and (ii) any inchoate tax liens. All
Pledged Equity pledged by such Grantor hereunder has been duly authorized and
validly issued and is fully paid and non-assessable. Any Pledged Debt pledged by
such Grantor hereunder has been duly authorized, authenticated or issued and
delivered, is the legal, valid and binding obligation of the issuers thereof and
the promissory notes evidencing such Pledged Debt have been delivered to the
Collateral Agent (subject to Section 4 of this Security Agreement and the terms
of the Intercreditor Agreement) and is not in default.
(j)Such Grantor's Collateral is insured as required by the Secured Debt
Agreements.
(k)Such Grantor has delivered a Perfection Certificate to the Collateral Agent.
With respect to each Grantor, the information set forth therein is correct and
complete in all material respects as of the date hereof.



10

--------------------------------------------------------------------------------

Table of Contents

Section 8. Further Assurances. Each Grantor agrees that subject to the
Intercreditor Agreement from time to time, at its own expense, such Grantor will
promptly execute and deliver all further instruments and documents, and take all
further action, that may be necessary or required by applicable law, or as the
Collateral Agent may reasonably request, in order to perfect and protect the
Security Interest granted or purported to be granted hereby or to enable the
Collateral Agent to exercise and enforce its rights and remedies hereunder with
respect to any Collateral after the occurrence and during the continuance of an
Actionable Default. Without limiting the generality of the foregoing, each
Grantor will: (i) if any Collateral shall be evidenced by a promissory note or
other instrument, subject to the Intercreditor Agreement and Section 4 of this
Security Agreement, deliver and pledge to the Collateral Agent hereunder such
note or instrument, duly indorsed and accompanied by duly executed instruments
of transfer or assignment; (ii) execute and file such financing or continuation
statements, or amendments thereto, and such other instruments or notices, as may
be necessary or required by applicable law or as the Collateral Agent may
reasonably request, in order to perfect and preserve the Security Interests
granted or purported to be granted hereby; (iii) subject to the Intercreditor
Agreement and Section 4 of this Security Agreement, deliver and pledge to the
Collateral Agent for the benefit of the Secured Parties certificates
representing Collateral that constitutes certificated securities, accompanied by
undated stock or bond powers executed in blank; and (iv) deliver to the
Collateral Agent evidence that all other action that may be necessary or
required by applicable law or that the Collateral Agent may reasonably request
in order to perfect and protect the security interest created by Grantor under
this Security Agreement has been taken.
(b)    Each Grantor hereby authorizes the Collateral Agent (or any Authorized
Representative) to file one or more financing or continuation statements, and
amendments thereto, relating to all or any part of the Collateral without the
signature of such Grantor where permitted by law. A photocopy or other
reproduction of this Security Agreement or any financing statement covering the
Collateral or any part thereof shall be sufficient as a financing statement
where permitted by law. Notwithstanding anything to the contrary contained
herein, the Collateral Agent shall have no responsibility for the preparing,
recording, filing, re-recording, or re-filing of any financing statement,
continuation statement or other instrument in any public office or otherwise.
(c)    The Company will promptly pay all reasonable costs incurred in connection
with any of the foregoing within 30 days of receipt of a detailed invoice
therefor. Each Grantor also agrees, whether or not requested by the Collateral
Agent, to take all actions that are necessary to perfect or continue the
perfection of, or to protect the second priority (to the extent set forth in the
Intercreditor Agreement) of, the Collateral Agent's Security Interest in and to
the Collateral, including the filing of all necessary financing and continuation
statements, and to protect the Collateral against the rights, claims or
interests of third persons (other than any such rights, claims or interests
created by or arising through the Collateral Agent or such rights, claims or
interest permitted under the Indenture or any other Secured Debt Agreement).
(d)    Such Grantor will not (i) change its name or organizational form or
structure, (ii) change its location (determined as provided in UCC Section
9-307) or (iii) become bound, as provided in UCC Section 9-203(d) or otherwise,
by a security agreement entered into by another Person (except the First Lien
Agent or an agent, trustee, or representative of the First Lien Agent) and in
which such Grantor pledges or grants a security interest in any Collateral,
unless it shall have given the Collateral Agent prior notice thereof and
delivered an Opinion of Counsel with respect thereto in accordance with Section
8(e).
(e)    At least 10 days before it takes any action contemplated by Section 8(d)
(other than becoming bound by a security agreement entered into by the First
Lien Agent or an agent, trustee, or representative of the First Lien Agent),
such Grantor will, at the Company's expense, cause to be delivered to the
Collateral Agent (i) an Opinion of Counsel, in form and substance satisfactory
to the Collateral

11

--------------------------------------------------------------------------------

Table of Contents

Agent, to the effect that all financing statements and amendments or supplements
thereto, continuation statements and other documents required to be filed or
recorded in order to perfect and protect the Security Interests against all
creditors of and purchasers from such Grantor after it takes such action (except
any continuation statements specified in such Opinion of Counsel that are to be
filed more than six months after the date thereof) have been filed or recorded
in each office necessary for such purpose and (ii) a certificate of a
responsible officer of such Grantor certifying that (a) all fees and taxes, if
any, payable in connection with such filings or recordations have been paid in
full and (b) except as otherwise permitted by the Secured Debt Agreements, such
action will not adversely affect the perfection or priority of the Security
Interests on any Collateral to be owned by such Grantor after it takes such
action or the accuracy of such Grantor's representations and warranties herein
relating to such Collateral.


Section 9. Covenants. Each Grantor covenants and agrees it will not:
(a)sell or otherwise dispose of, and will not purport to sell or otherwise
dispose of, or grant any option or warrant with respect to, any of the
Collateral or its beneficial interest therein, except for any disposition
permitted by Sections 4.10 or 4.13 of the Indenture and similar provisions, if
any, in any other Secured Debt Agreement;
(b)create or permit to exist any Lien on any of the Collateral (except for the
Security Interests and any Permitted Liens);
(c)enter into any agreement or understanding that restricts or inhibits or
purports to restrict or inhibit the Collateral Agent's rights or remedies
hereunder, including, without limitation, the Collateral Agent's right to sell
or otherwise dispose of the Collateral (other than the Secured Debt Agreements
and agreements and understandings for sales and other dispositions of Collateral
to the extent permitted under the Secured Debt Agreements); or
(d)permit any issuer of Pledged Equity pledged by such Grantor to issue any
Equity Interests or other securities in addition to or in substitution for the
Pledged Equity issued by such issuer except to such Grantor or its Affiliates,
and subject to the terms of this Security Agreement and the Intercreditor
Agreement, pledge hereunder, promptly upon its acquisition (directly or
indirectly) thereof, any and all additional Equity Interests or other securities
constituting Pledged Equity acquired by such Grantor in any manner (including
taking such actions with respect thereto as are set forth in Section 4 hereof).


Section 10. Right to Vote Securities. Subject to the terms of the Intercreditor
Agreement, unless an Actionable Default shall have occurred and be continuing,
each Grantor will have the right, from time to time, to vote and to give
consents, ratifications and waivers with respect to any Pledged Equity owned by
it and the financial asset underlying any pledged security entitlement owned by
it.
(a)If an Actionable Default shall have occurred and be continuing and subject to
the Intercreditor Agreement, the Collateral Agent will have the exclusive right
to the extent permitted by law to vote, to give consents, ratifications and
waivers and to take any other action with respect to the pledged investment
property, the other Pledged Equity and the financial assets underlying the
pledged security entitlements, with the same force and effect as if the
Collateral Agent were the absolute and sole owner thereof, and each Grantor will
take all such action as the Collateral Agent may reasonably request from time to
time to give effect to such right.


Section 11. Authority to Administer Collateral. Each Grantor irrevocably
appoints the Collateral Agent its true and lawful attorney, with full power of
substitution, in the name of such Grantor, any Secured Party or otherwise, for
the sole use and benefit of the Secured Parties, but at the Company's expense,
to the extent permitted by law to exercise, at any time and from time to time,
in each case, while

12

--------------------------------------------------------------------------------

Table of Contents

an Actionable Default shall have occurred and be continuing, all or any of the
following powers with respect to all or any of such Grantor's Collateral,
subject to the Intercreditor Agreement:
(a)to demand, sue for, collect, receive and give acquittance for any and all
monies due or to become due upon or by virtue thereof,
(b)to settle, compromise, compound, prosecute or defend any action or proceeding
with respect thereto,
(c)to sell, lease, license or otherwise dispose of the same or the proceeds or
avails thereof, as fully and effectually as if the Collateral Agent were the
absolute owner thereof, and
(d)to extend the time of payment of any or all thereof and to make any allowance
or other adjustment with reference thereto; provided that, the Collateral Agent
or its designee will give the relevant Grantor at least ten days' prior written
notice of the time and place of any public sale thereof or the time after which
any private sale or other intended disposition thereof will be made. Any such
notice shall (i) contain the information specified in UCC Section 9-613, (ii) be
authenticated and (iii) be sent to the parties required to be notified pursuant
to UCC Section 9-611(c); provided that, if the Collateral Agent fails to comply
with this sentence in any respect, its liability for such failure shall be
limited to the liability (if any) imposed on it as a matter of law under the
UCC.


Section 12. No Assumption of Duties; Reasonable Care. The rights and powers
conferred on the Collateral Agent hereunder are solely to preserve and protect
the Security Interest of the Secured Parties in and to the Collateral granted
hereby and to deliver certain Collateral as set forth in Section 4 of this
Security Agreement and shall not be interpreted to, and shall not impose any
duties on the Collateral Agent in connection therewith other than those
expressly provided herein or imposed under applicable law or the Secured Debt
Agreements. Except as provided by applicable law, the Collateral Agent shall be
deemed to have exercised reasonable care in the custody and preservation of the
Collateral in its possession if the Collateral is accorded treatment
substantially equal to that which the Collateral Agent accords similar property
held by the Collateral Agent for its own account, it being understood that the
Collateral Agent in its capacity as such shall not have any responsibility for
(a) ascertaining or taking action with respect to calls, conversions, exchanges,
maturities or other matters relative to any Collateral, whether or not the
Collateral Agent has or is deemed to have knowledge of such matters, (b)taking
any necessary steps to preserve rights against any parties with respect to any
Collateral or (c) investing or reinvesting any of the Collateral or any loss on
any investment. The Collateral Agent shall not be responsible for the
sufficiency of the Collateral (other than with respect to the requirements to
deliver possessory Collateral as set forth in Section 4 of this Security
Agreement) or this Security Agreement and shall be entitled to all the rights,
benefits, privileges protections, indemnities and immunities accorded to the
Trustee under Article 7 of the Indenture.


Section 13. Indemnity. Without limitation of its indemnification under the
Indenture or any other Secured Debt Agreement, each Grantor, jointly and
severally, shall indemnify, hold harmless and defend the Collateral Agent and
its directors, officers, agents and employees, from and against, and shall pay
on demand any and all claims, actions, obligations, losses, liabilities and
expenses, including reasonable defense costs, reasonable investigative fees and
costs, and reasonable legal fees, costs and damages arising from the Collateral
Agent's performance as Collateral Agent under this Security Agreement, except to
the extent that such claim, action, obligation, loss, liability or expense is
found in a final, non-appealable judgment by a court of competent jurisdiction
to have resulted from such indemnified person's gross negligence or willful
misconduct. This indemnification shall survive the termination of this Security
Agreement and the resignation or removal of Collateral Agent.

13

--------------------------------------------------------------------------------

Table of Contents





Section 14. Remedies upon an Actionable Default. Subject to the terms of the
Intercreditor Agreement, if an Actionable Default shall have occurred and be
continuing, the Collateral Agent may exercise (or cause its sub-agents to
exercise) any or all of the remedies available to it (or so such sub-agents)
under the Security Documents.
(a)Without limiting the generality of the foregoing, subject to the terms of the
Intercreditor Agreement, if an Actionable Default shall have occurred and be
continuing, the Collateral Agent may exercise on behalf of the Secured Parties
all the rights of a secured party under the UCC (whether or not in effect in the
jurisdiction where such rights are exercised) with respect to any Collateral
and, in addition, the Collateral Agent may, without being required to give any
notice, except as herein provided or as may be required by mandatory provisions
of law, sell or otherwise dispose of the Collateral or any part thereof in one
or more parcels at public or private sale, at any exchange, broker's board or at
any of the Collateral Agent's offices or elsewhere, for cash, on credit or for
future delivery, at such time or times and at such price or prices and upon such
other terms as the Collateral Agent may deem commercially reasonable,
irrespective of the impact of any such sales on the market price of the
Collateral. To the maximum extent permitted by applicable law, any Secured Party
may be the purchaser of any or all of the Collateral at any such sale and (with
the consent of the Collateral Agent, which may be withheld in its discretion)
shall be entitled, for the purpose of bidding and making settlement or payment
of the purchase price for all or any portion of the Collateral sold at any such
public sale, to use and apply all or any part of the Secured Obligations as a
credit on account of the purchase price of any Collateral payable at such sale.
Upon any sale of Collateral by the Collateral Agent (including pursuant to a
power of sale granted by statute or under a judicial proceeding), the receipt of
the Collateral Agent or of the officer making the sale shall be a sufficient
discharge to the purchaser or purchasers of the Collateral so sold and such
purchaser or purchasers shall not be obligated to see to the application of any
part of the purchase money paid to the Collateral Agent or such officer or be
answerable in any way for the misapplication thereof. Each purchaser at any such
sale shall hold the property sold absolutely free from any claim or right on the
part of any Grantor, and each Grantor hereby waives (to the extent permitted by
law) all rights of redemption, stay or appraisal that it now has or may at any
time in the future have under any rule of law or statute now existing or
hereafter enacted. The Collateral Agent shall not be obliged to make any sale of
Collateral regardless of notice of sale having been given. The Collateral Agent
may adjourn any public or private sale from time to time by announcement at the
time and place fixed therefor, and such sale may, without further notice, be
made at the time and place to which it was so adjourned. To the maximum extent
permitted by law, each Grantor hereby waives any claim against any Secured Party
arising because the price at which any Collateral may have been sold at such a
private sale was less than the price that might have been obtained at a public
sale, even if the Collateral Agent accepts the first offer received and does not
offer such Collateral to more than one offeree. The Collateral Agent may
disclaim any warranty, as to title or as to any other matter, in connection with
such sale or other disposition, and its doing so shall not be considered
adversely to affect the commercial reasonableness of such sale or other
disposition.
(b)If the Collateral Agent sells any of the Collateral upon credit, the Grantors
will be credited only with payment actually made by the purchaser, received by
the Collateral Agent and applied in accordance with this Section 14. In the
event the purchaser fails to pay for the Collateral, the Collateral Agent may
resell the same, subject to the same rights and duties set forth herein.
(c)Notice of any such sale or other disposition shall be given to the relevant
Grantor(s) as required by Section 11.

14

--------------------------------------------------------------------------------

Table of Contents

(d)Subject to the Intercreditor Agreement, the proceeds of any sale of, or other
realization upon, all or any part of the Collateral pursuant to this Section 14
and any cash held in the Collateral Proceeds Account at such time shall be
applied by the Collateral Agent in the order of priorities set out in Section 4
of the Collateral Agency Agreement.
(e)Subject to the terms of the Intercreditor Agreement, the Collateral Agent
may, without notice to the Grantors except as required by law and at any time or
from time to time, charge, set-off and otherwise apply all or any part of the
Secured Obligations against the Collateral Proceeds Account or any part thereof.
(f)Each Grantor further agrees to use its reasonable best efforts to do or cause
to be done all such other acts as may be necessary to make any disposition of
any portion of the Collateral pursuant to this Section 14 valid and binding and
in compliance with any and all other applicable requirements of law. Each
Grantor further agrees that a breach of any of the covenants contained in this
Section 14 will cause irreparable injury to the Collateral Agent and the other
Secured Parties, that the Collateral Agent and the other Secured Parties have no
adequate remedy at law in respect of such breach and, as a consequence, that
each and every covenant contained in this Section 14 shall be specifically
enforceable against each Grantor, and, to the extent permitted by law, each
Grantor hereby waives and agrees not to assert any defenses against an action
for specific performance of such covenants, except for a defense that no
Actionable Default has occurred and is continuing or that such covenants need to
be performed in accordance with the Intercreditor Agreement.
(g)Each Grantor acknowledges the impossibility of ascertaining the amount of
damages that would be suffered by the Collateral Agent and the other Secured
Parties by reason of the failure by such Grantor to perform any of the covenants
contained in this Section 14 and, consequently, agrees that, if such Grantor
shall fail to perform any of such covenants, it will pay, as liquidated damages
and not as a penalty, an amount equal to the value of the Collateral on the date
the Collateral Agent, subject to the terms of the Intercreditor Agreement, shall
demand compliance with this Section 14.


Section 15. Expenses. Each Grantor, jointly and severally, agrees that it will,
within 30 days of demand therefor, pay to the Collateral Agent the amount of any
and all reasonable and duly documented expenses, including, without limitation,
the reasonable fees, expenses and disbursements of counsel, experts and agents
retained by the Collateral Agent, that the Collateral Agent may incur in
connection with (a) the administration of this Security Agreement, (b) the
custody or preservation of, or the sale of, collection from, or other
realization upon, any of the Collateral, if in the case of such custody or
preservation, the Collateral Agent shall have complied with its obligations in
Section 12 and, if applicable, Section 4 of this Security Agreement, (c) the
exercise or enforcement of any of the rights of the Collateral Agent or the
other Secured Parties hereunder and (d) the failure by any Grantor to perform or
observe any of the provisions hereof.


Section 16. Security Interest Absolute. All rights of the Collateral Agent and
the other Secured Parties and the pledges, assignments and security interests
hereunder, and all obligations of the Grantors hereunder, shall be irrevocable,
absolute and unconditional irrespective of and each Grantor hereby irrevocably
waives (to the maximum extent permitted by applicable law) any defenses it may
now have or may hereafter acquire in any way relating to, any or all of the
following, other than performance or satisfaction of the requisite obligations:
(a)any lack of validity or enforceability of any Secured Debt Document or any
other agreement or instrument relating thereto;

15

--------------------------------------------------------------------------------

Table of Contents

(b)any change in the time, manner or place of payment of, or in any other term
of, all or any of the Secured Obligations, or any other amendment or waiver of
or any consent to any departure from any Secured Debt Document or any other
agreement or instrument relating thereto;
(c)any taking, exchange, surrender, release or non-perfection of any Liens on
any Collateral or any other collateral for all or any of the Secured
Obligations;
(d)any manner of application of any Collateral or any other collateral, or
proceeds thereof, to all or any of the Secured Obligations, or any manner of
sale or other disposition of any Collateral or any other collateral for all or
any of the Secured Obligations or any other assets of such Grantor (other than
as provided Collateral Agency Agreement and the Intercreditor Agreement);
(e)any change, restructuring or termination of the corporate structure or
existence of such Grantor; or
(f)any other circumstance (including, without limitation, any statute of
limitations) or any existence of or reliance on any representation by the
Collateral Agent, the Trustee, any holder of Secured Obligations or any other
Person, which might otherwise constitute a defense available to, or a discharge
of, any Grantor in respect of the Secured Obligations or of this Security
Agreement.


Section 17. Continuing Security Interest; Termination. This Security Agreement
shall create a continuing security interest in and to the Collateral and shall,
unless otherwise provided in this Security Agreement or the Secured Debt
Agreements, remain in full force and effect until the payment in full in cash of
the Secured Obligations. Subject to the terms of the Intercreditor Agreement,
the security interest grated by each Grantor hereunder shall automatically
terminate, be released or be subordinated as set forth in Section 7 of the
Collateral Agency Agreement. Upon the termination of a Transaction Lien or
release of Collateral, the Collateral Agent will, at the expense of the
applicable Grantor, execute and deliver to such Grantor such documents as such
Grantor shall reasonably request to evidence the termination of such security
interest or the release of such Collateral, as the case may be.


Section 18. Additional Grantors. Any Subsidiary may become a party hereto by
signing and delivering to the Collateral Agent a Security Agreement Supplement,
substantially in the form of Exhibit A hereto, whereupon such Subsidiary shall
become a “Grantor” as defined herein.


    Section 19. [Reserved].


Section 20. Successors and Assigns. This Security Agreement shall be binding
upon each Grantor, its transferees, successors and assigns, and shall inure,
together with the rights and remedies of the Collateral Agent hereunder, to the
benefit of the Collateral Agent and the other Secured Parties and their
respective successors, transferees and assigns. If the Collateral Agent
consolidates with, merges or converts into, or transfers all or substantially
all of its corporate trust business to, another corporation or national banking
association, the resulting, surviving or transferee corporation or national
banking association without any further act will be the successor Collateral
Agent with the same effect as if the successor Collateral Agent had been named
as the Collateral Agent in this Security Agreement.


    Section 21. Miscellaneous Provisions.
(a)Notices. Each notice, request or other communication given to any party
hereunder shall be given in accordance with Section 9 of the Collateral Agency
Agreement, and in the case of any such notice, request or other communication to
a Grantor other than the Company, shall be given to it in care of the Company.

16

--------------------------------------------------------------------------------

Table of Contents

(b)Severability. The provisions of this Security Agreement are severable, and if
any clause or provision shall be held invalid, illegal or unenforceable in whole
or in part in any jurisdiction, then such invalidity or unenforceability shall
affect in that jurisdiction only such clause or provision, or part thereof, and
shall not in any manner affect such clause or provision in any other
jurisdiction or any other clause or provision of this Security Agreement in any
jurisdiction.
(c)Table of Contents and Headings. The Table of Contents and headings of the
Sections of this Security Agreement have been inserted for convenience of
reference only, are not to be considered a part hereof and shall in no way
modify or restrict any of the terms or provisions hereof.
(d)Counterparts. This Security Agreement may be signed in two or more
counterparts, each of which shall be deemed an original, but all of which shall
together constitute one and the same agreement. Delivery of an executed
counterpart of a signature page to this Security Agreement by telecopier or
other electronic transmission shall be effective as delivery of a manually
executed counterpart of the same.
(e)Benefits of Security Agreement. Nothing in this Security Agreement, express
or implied, shall give to any person, other than the parties hereto and their
successors hereunder, and the Trustee and any holder of Secured Obligations, any
benefit or any legal or equitable right, remedy or claim under this Security
Agreement.
(f)Amendments, Waiver and Consents. Except pursuant to a Security Agreement
Supplement, neither this Agreement nor any provision hereof may be waived,
amended or modified except (i) as permitted under the Intercreditor Agreement
(if any) and (ii) pursuant to an agreement or agreements in writing entered into
by the Collateral Agent, with the consent of such Secured Parties as are
required to consent thereto under Section 8(c) of the Collateral Agency
Agreement. No such waiver, amendment or modification shall be binding upon any
Grantor, except with its written consent.
(g)The Company shall have the right to supplement Schedules II and III from time
to time, subject to the limits described in the definition of “Excluded
Property.”
(h)General Provisions Concerning the Collateral Agent. The provisions of the
Collateral Agency Agreement with respect to the Collateral Agent shall inure to
the benefit of the Collateral Agent and shall be binding on each Grantor and
each Secured Party with full force and effect as though stated in this Agreement
in their entirety.
(i)Governing Law; Submission to Jurisdiction; Waiver of Damages and Bonds.
(i)This Security Agreement shall be governed by and construed in accordance with
the laws of the State of New York, except as otherwise required by mandatory
provisions of law (whether under the UCC as in effect in the State of New York
or the Federal Book Entry Regulations) and except to the extent that remedies
provided by the laws of any jurisdiction other than the State of New York are
governed by the laws of such jurisdiction.
(ii)Each Grantor hereby agrees to submit to the jurisdiction of any state or
Federal court located in the Borough of Manhattan, City of New York.
(iii)Each Grantor agrees that it will not assert any counterclaims, setoffs or
crossclaims in any proceeding brought by the Collateral Agent to realize on such
property or to enforce a judgment or other court order in favor of the
Collateral Agent, except for such

17

--------------------------------------------------------------------------------

Table of Contents

counterclaims, setoffs or crossclaims which, if not asserted in any such
proceeding, could not otherwise be brought or asserted.
(iv)Each Grantor waives any objection that it may have to the location of a
court in The City of New York once the Collateral Agent has commenced a
proceeding described in this Section 21(i) including, without limitation, any
objection to the laying of venue or based on the grounds of forum non
conveniens.
(v)Each Grantor agrees that no holder of Secured Obligations (except as
otherwise provided in this Security Agreement or in the Secured Debt
Agreements), the Collateral Agent or the Trustee in their respective capacities
as such shall have any liability to such Grantor (whether arising in tort,
contract or otherwise) for losses suffered by such Grantor in connection with,
arising out of, or in any way related to, the transactions contemplated and the
relationship established by this Security Agreement, or any act, omission or
event occurring in connection therewith, except that the Collateral Agent shall
be liable if it is determined by a final and nonappealable judgment of a court
that is binding on the Collateral Agent that such losses were the result of acts
or omissions on the part of the Collateral Agent constituting gross negligence
or willful misconduct.
(vi)To the extent permitted by applicable law, each Grantor waives the posting
of any bond otherwise required of the Collateral Agent or any other Secured
Party in connection with any judicial process or proceeding to enforce any
judgment or other court order pertaining to this Security Agreement or any
related agreement or document entered in favor of any Secured Party or to
enforce by specific performance, temporary restraining order or preliminary or
permanent injunction this Security Agreement or any related agreement or
document between the Grantors on the one hand and the Secured Parties on the
other hand.


Section 22. Intercreditor Agreement. Notwithstanding anything herein to the
contrary, the liens and security interests granted to the Collateral Agent
pursuant to this Agreement and the exercise of any right or remedy by the
Collateral Agent hereunder are subject to the provisions of the Intercreditor
Agreement. In the event of any conflict between the terms of the Intercreditor
Agreement and the terms of this Agreement, the terms of the Intercreditor
Agreement shall govern.

18

--------------------------------------------------------------------------------

Table of Contents











[Remainder of Page Intentionally Left Blank]



19

--------------------------------------------------------------------------------

Table of Contents

IN WITNESS WHEREOF, each Grantor and the Collateral Agent have each caused this
Security Agreement to be duly executed and delivered as of the date first above
written.
Grantors:
CENTURY ALUMINUM COMPANY
 
 
 
By:
/s/ Jesse E. Gary
 
Name:
Jesse E. Gary
 
Title:
Executive Vice President





CENTURY ALUMINUM OF
WEST VIRGINIA, INC.
 
 
 
By:
/s/ Jesse E. Gary
 
Name:
Jesse E. Gary
 
Title:
President





CENTURY KENTUCKY, INC.
 
 
 
By:
/s/ Jesse E. Gary
 
Name:
Jesse E. Gary
 
Title:
President





CENTURY CALIFORNIA, LLC
 
 
 
By:
/s/ Jesse E. Gary
 
Name:
Jesse E. Gary
 
Title:
President





METALSCO, LLC
 
 
 
By:
/s/ Jesse E. Gary
 
Name:
Jesse E. Gary
 
Title:
President






20

--------------------------------------------------------------------------------

Table of Contents

SKYLINER, LLC
 
 
 
By:
/s/ Jesse E. Gary
 
Name:
Jesse E. Gary
 
Title:
President





NSA GENERAL PARTNERSHIP
By:
Skyliner, LLC, General Partner
 
 
 
By:
/s/ Jesse E. Gary
 
Name:
Jesse E. Gary
 
Title:
President





HANCOCK ALUMINUM LLC
 
 
 
By:
/s/ Jesse E. Gary
 
Name:
Jesse E. Gary
 
Title:
President





CENTURY ALUMINUM OF
KENTUCKY GENERAL PARTNERSHIP
By:
Skyliner, LLC, General Partner
 
 
 
By:
/s/ Jesse E. Gary
 
Name:
Jesse E. Gary
 
Title:
President





CENTURY ALUMINUM OF KENTUCKY LLC
 
 
 
By:
/s/ Jesse E. Gary
 
Name:
Jesse E. Gary
 
Title:
President






21

--------------------------------------------------------------------------------

Table of Contents

CENTURY LOUISIANA, INC.
 
 
 
By:
/s/ Jesse E. Gary
 
Name:
Jesse E. Gary
 
Title:
President





CENTURY ALUMINUM
HOLDINGS, INC.
 
 
 
By:
/s/ Jesse E. Gary
 
Name:
Jesse E. Gary
 
Title:
President





CENTURY ANODES U.S., INC.
 
 
 
By:
/s/ Jesse E. Gary
 
Name:
Jesse E. Gary
 
Title:
President





CENTURY MARKETER LLC
 
 
 
By:
/s/ Jesse E. Gary
 
Name:
Jesse E. Gary
 
Title:
President





CENTURY ALUMINUM SEBREE LLC
 
 
 
By:
/s/ Jesse E. Gary
 
Name:
Jesse E. Gary
 
Title:
President




22

--------------------------------------------------------------------------------

Table of Contents

Collateral Agent:


WILMINGTON TRUST, NATIONAL ASSOCIATION,
as Collateral Agent
 
 
 
 
 
By:
/s/ Joshua C. Jones
 
 
Name:
Joshua C. Jones
 
 
Title:
Banking Officer
 


























23